DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A Request for Continued Examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/08/2021 has been entered.
This Action is responsive to the Request for Continued Examination filed 04/08/2021.  Claims 20-26 are pending.  Claims 1-19 have been canceled.  Claims 20 and 26 have been written in independent form.

Claim Objections
Claims 21-22 are objected to because of the following informalities:
Claim 21 begins with the word “A.”  If this is the same “multi-assembly aerial vehicle barrier that was introduced in independent claim 20, upon which claim 21 depends, the word “A” should be the word “The” instead.
Claim 22 depends from itself.  Given that the claim limitation includes the feature “said first and second connecting lines,” it appears that claim 22 should depend from claim 21, .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 USC § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 USC § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-26 are rejected under 35 USC § 112(b) or 35 USC § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 USC § 112, the applicant), regards as the invention.
Claim 20 recites the limitation “at least two first flexible branch lines each having a proximal end detachably connected with said trunk line in spaced relation and a distal end, said distal ends of corresponding first branch lines of adjacent assemblies being detachably connected to selectively join a plurality of assemblies together to form the vehicle barrier” at bullet (c).  This limitation is vague and indefinite.  The preamble speaks to a multi-assembly with each assembly comprising (a)-(d).  However, in (c), it is not clear if “adjacent assemblies” are (is) part of the “each assembly” in (c), or if it (they) is (are) different.  Is the distal end of the at least two first flexible branch lines detachably connected to distal end of corresponding first branch lines of another part of the assembly in (c), or is it detachably connected to a distal end of a different 
Additionally, claims 21-25 are rejected because they depend from an indefinite parent claim.
Claim 26 recites the limitation "said barrier segments" in line 13.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 USC § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 20-22 and 25-26 is/are rejected under 35 USC § 103 as being unpatentable over Berman et al., U.S. Patent Application Publication 2011/0174922 A1 (hereinafter called Berman, this reference is cited on the IDS filed 09/13/2018), and further in view of DAVIS, U.S. Patent 2,455,237 A (hereinafter called DAVIS).
Regarding claim 20, Berman teaches a multi-assembly aerial vehicle barrier, each assembly comprising
a flexible trunk line (See e.g., FIGS. 2 & 3 element 46) having a ground-anchorable end (See e.g., FIGS. 2 & 4; ¶s [0044], [0046], & [0047], where element 46 anchored to anchor 60 teaches a ground-anchorable end) and an opposite end (See e.g., FIGS. 2 & 3 element 46, where the end opposite that of the connection at anchor 60 teaches an opposite end);
a balloon (See e.g., FIGS. 2 & 3 elements 50(a), 50(b), 50(c), 50(d), 50(e), …, 50(n+1)) inflatable with a lighter-than-air gas (See e.g., ¶s [0018], [0020], & [0027]) detachably connected with said trunk line opposite end (See e.g., FIGS. 2 & 3 elements 50(a), 50(b), 50(c), 50(d), 50(e), …, 50(n+1); ¶ [0043]);
at least two first flexible branch lines (See e.g., FIGS. 2 & 3 elements 44(a)-44(n), where the horizontal strands of elements 44(a) and 44(b) extending between adjacent elements 46 teach at least two first flexible branch lines) each having a proximal end detachably connected with said trunk line in spaced relation (See e.g., FIGS. 2 & 3 elements 44(a)-44(n), where the left horizontal strand of elements 44(a) and 44(b) extending between adjacent elements 46 teach a proximal end detachably connected with said trunk line in spaced relation) and a distal end (See e.g., FIG. 3, where the right end of the horizontal strand of element 44 teaches a distal end).
And, although Berman teaches distal ends (element 44) of flexible trunk lines (element 46) joining the trunk lines in FIG. 3 within a net screen 44, and that a plurality of net screens make up a shielding screen by overlapping one another along the edges (See e.g., ¶ [0016]), 
NOTE: In the following prior art of DAVIS, there are three different sections of the special objects shown in FIG. 1.  In the following rejections, Examiner refers to the entire prominent section shown in the figure as “the center section.”
However, DAVIS teaches distal ends (See e.g., FIG. 1 element 9 horizontal right-most ends in the center section of the figure) of corresponding first branch lines (See e.g., FIG. 1 element 9 entire horizontal expression in the center section of the figure) of adjacent assemblies being detachably connected to selectively join a plurality of assemblies together to form the vehicle barrier (See e.g., FIG. 1; column 1 lines 47-49; column 2 lines 12-28, where the hooks teach the detachably connected to selectively join feature of the claim, and the three different sections of crossed strips of webbing 9 shown positioned to be connected, teach a plurality of assemblies, and the references in their entirety teach the instant claim limitation.  NOTE:  Examiner stresses and emphasizes that, in the prior art of DAVIS, the special objects provided (See e.g., column 1 lines 14-15), as a whole, are the objects being interpreted as and only relied upon to teach the similar structure to that of the vehicle barrier of the instant claim.  Where similar parts are cited it the prior art of DAVIS, it is to maintain clarity (consistency) in the claim limitation as well as to bolster the commonalities between the structures.  The vehicle barrier of the instant claim and the entirety of the special objects of the prior art of DAVIS, both serve as apparatuses (i.e., assemblies) to control the impact of a moving object.);
at least two flexible first connecting lines (See e.g., FIG. 1, where, in the center section of the figure, the first set of vertical elements 9 beneath the crossed strips of the webbing, positioned between the first two horizontal expressions of elements 9 teach two flexible first connecting lines) extending between a pair of spaced first branch lines (See e.g., FIG. 1, where, in the center section of the figure, the first two parallel expressions of horizontal elements 9 teach a pair of spaced first branch lines), each first connecting line having opposite ends connected with said first branch lines in spaced relation (See e.g., FIG. 1, where, in the center section of the figure, the vertical elements 9, i.e., first connecting line, as recited in this rejection immediately herein before, each have opposite ends between the horizontal elements 9, i.e., said first branch lines, as recited in this rejection immediately herein before).
Thus, it would have been obvious to one of ordinary skill in the art, having the art of Berman and DAVIS before him, before the effective filing date of the claimed invention, to modify the device of Berman to include distal ends of corresponding first branch lines of adjacent assemblies being detachably connected to selectively join a plurality of assemblies together to form the vehicle barrier; at least two flexible first connecting lines extending between a pair of spaced first branch lines, each first connecting line having opposite ends connected with said first branch lines in spaced relation, as taught in the analogous art of DAVIS.  One would have been motivated to make such a combination to achieve the predictable result of providing a quickly and easily adjustable special object to control the impact of a moving object, as disclosed in DAVIS (See e.g., column 1 lines 14-17)
Regarding claim 21, Berman, as modified by DAVIS in the rejection of claim 20 hereinabove, further teaches wherein each assembly further comprises
at least two second flexible branch lines (Berman See e.g., FIGS. 2 & 3 elements 44(a)-44(n), where the horizontal strands of elements 44(c) and 44(d) extending between adjacent elements 46 teach at least two second flexible branch lines) each having a proximal end detachably connected with said trunk line opposite a corresponding first branch line proximal end (Berman See e.g., FIGS. 2 & 3 elements 44(a)-44(n), where the left horizontal strand of elements 44(c) and 44(d) extending between adjacent elements 46 teach a proximal end detachably connected with said trunk line) opposite a corresponding first branch line proximal end (Berman See e.g., FIG. 3, where the right end of the horizontal strand of element 44 teaches opposite a corresponding first branch line proximal end); and
at least two flexible second connecting lines (DAVIS See e.g., FIG. 1, where, the corresponding set of vertical elements 9 beneath the crossed strips of the webbing, positioned between the first two horizontal expressions of elements 9 on the partial section shown on the right teach two flexible second connecting lines) extending between a pair of spaced second branch lines (DAVIS See e.g., FIG. 1, where, the corresponding first two parallel expressions of horizontal elements 9 on the partial section shown on the right teach a pair of spaced second branch lines), each second connecting line having opposite ends connected with said second branch lines in spaced relation (DAVIS See e.g., FIG. 1, where, the corresponding vertical elements 9, i.e., second connecting line, as recited in this rejection immediately herein before, each have opposite ends between the horizontal elements 9, i.e., said second branch lines, as recited in this rejection immediately herein before, on the partial section shown on the right)
Regarding claim 22, as best understood, Berman, as modified by DAVIS in the rejection of claim 21 hereinabove, further teaches wherein said first and second connecting lines (DAVIS as set forth in the rejections of claims 20 and 21 hereinabove) are flexible (Berman See e.g., ¶ [0012], where the high strength, light-weight polymer fiber and polymer filament materials teach flexible).
Regarding claim 25, Berman, as modified by DAVIS in the rejection of claim 22 hereinabove, further teaches wherein said trunk lines (Berman as set forth in the rejection of claim 20 hereinabove), said first and second branch lines (Berman as set forth in the rejections of claims 20 and 21 hereinabove) and said first and second connecting lines (DAVIS as set forth in the rejections of claims 20 and 21 hereinabove) have a weight less than a weight lifting capacity of said inflatable balloons of said assemblies (Berman See e.g., ¶ [0045] “It will be understood based upon this disclosure that there will be a balance between the net weight and strength and the size and number of balloons to provide the total buoyancy that will be required. Based upon this disclosure, it will further be understood that the additional lift force will desirably be equal to or greater than the wind resistance force that might be expected to act upon the balloon and the net sheet so that total upward force will keep the balloon and the net sheet aloft even when acted upon by any expected wind.”).
Regarding claim 26, Berman teaches a method for creating a barrier to an aerial vehicle, comprising the steps of
(a) obtaining a barrier assembly (See e.g., FIGS. 2-4) including
(1) a flexible trunk line (See e.g., FIGS. 2 & 3 element 46) having a ground-anchorable end (See e.g., FIGS. 2 & 4; ¶s [0044], [0046], & [0047], where element 46 anchored to anchor 60 teaches a ground-anchorable end) and an opposite end (See e.g., FIGS. 2 & 3 element 46, where the end opposite that of the connection at anchor 60 teaches an opposite end);
(See e.g., FIGS. 2 & 3 elements 50(a), 50(b), 50(c), 50(d), 50(e), …, 50(n+1)) inflatable with a lighter-than-air gas (See e.g., ¶s [0018], [0020], & [0027]) detachably connected with said trunk line opposite end (See e.g., FIGS. 2 & 3 elements 50(a), 50(b), 50(c), 50(d), 50(e), …, 50(n+1); ¶ [0043]);
(3) at least two first flexible branch lines (See e.g., FIGS. 2 & 3 elements 44(a)-44(n), where the horizontal strands of elements 44(a) and 44(b) extending between adjacent elements 46 teach at least two first flexible branch lines) each having a proximal end detachably connected with said trunk line in spaced relation (See e.g., FIGS. 2 & 3 elements 44(a)-44(n), where the left horizontal strand of elements 44(a) and 44(b) extending between adjacent elements 46 teach a proximal end detachably connected with said trunk line in spaced relation) and a distal end (See e.g., FIG. 3, where the right end of the horizontal strand of element 44 teaches a distal end).
And, although Berman teaches distal ends (element 44) of flexible trunk lines (element 46) joining the trunk lines in FIG. 3 within a net screen 44, and that a plurality of net screens make up a shielding screen by overlapping one another along the edges (See e.g., ¶ [0016]), Berman does not teach at least two flexible connecting lines extending between a pair of spaced first branch lines, each connecting line having opposite ends connected with said first branch lines in spaced relation; and joining a plurality of said barrier segments by detachably connecting said distal ends of corresponding first branch lines of adjacent assemblies, respectively.
However, DAVIS teaches
(4) at least two flexible connecting lines (See e.g., FIG. 1, vertical elements 9 positioned between the horizontal expressions of elements 9, in the center section of the two flexible connecting lines) extending between a pair of spaced first branch lines (See e.g., FIG. 1, where, in the center section of the figure, the first two parallel expressions of horizontal elements 9 teach a pair of spaced first branch lines), each connecting line having opposite ends connected with said first branch lines in spaced relation (See e.g., FIG. 1, where, in the center section of the figure, the vertical elements 9, i.e., connecting line, as recited in this rejection immediately herein before, each have opposite ends between the horizontal elements 9, i.e., said first branch lines, as recited in the rejection immediately herein before); and
(b) joining a plurality of said barrier segments (See e.g., FIG. 1 the different three sections; column 1 lines 47-49; column 2 lines 12-28, where the three different sections of crossed strips of webbing 9 shown positioned to be connected, teach a plurality of said barrier segments) by detachably connecting said distal ends (See e.g., FIG. 1 element 9 horizontal right-most ends in the center section of the figure) of corresponding first branch lines of adjacent assemblies, respectively (See e.g., FIG. 1 element 11; column 1 lines 47-49; column 2 lines 12-28, where, in the center section of the figure, the hooks teach the detachably connecting hardware that performs the joining step as set forth in the claim, and the references in their entirety teach the instant claim limitation.  NOTE:  Examiner stresses and emphasizes that, in the prior art of DAVIS, the special objects provided (See e.g., column 1 lines 14-15), as a whole, are the objects being interpreted as and only relied upon to teach the similar structure to that of the vehicle barrier of the instant claim.  Where similar parts are cited it the prior art of DAVIS, it is to maintain clarity (consistency) in the claim limitation as well as to bolster the commonalities between the structures.  The vehicle barrier of the instant claim and the entirety of the special objects of the prior art of DAVIS, both serve as apparatuses (i.e., assemblies) to control the impact of a moving object.).
Thus, it would have been obvious to one of ordinary skill in the art, having the art of Berman and DAVIS before him, before the effective filing date of the claimed invention, to modify the device of Berman to include at least two flexible connecting lines extending between a pair of spaced first branch lines, each connecting line having opposite ends connected with said first branch lines in spaced relation; and joining a plurality of said barrier segments by detachably connecting said distal ends of corresponding first branch lines of adjacent assemblies, respectively, as taught in the analogous art of DAVIS.  One would have been motivated to make such a combination to achieve the predictable result of providing a quickly and easily adjustable special object to control the impact of a moving object, as disclosed in DAVIS (See e.g., column 1 lines 14-17).


Claims 23-24 is/are rejected under 35 USC § 103 as being unpatentable over Berman, and further in view of DAVIS, and further in view of Klein, U.S. Patent Application Publication 2018/0162529 A1 (hereinafter called Klein).
Regarding claim 23, Berman, as modified by DAVIS in the rejection of claim 21 hereinabove, further teaches and further comprising a plurality of flexible hanging lines (DAVIS See e.g., FIG. 1 elements 13), each flexible hanging line having a first end connected with a respective branch line (DAVIS See e.g., FIG. 1 elements 13 connected on the horizontal expressions of element 9 in the center section of the figure).

However, Klein teaches each hanging line (See e.g., FIGS. 2 & 3 elements 204) having a first end attached to a respective branch line (See e.g., FIG. 2, where the horizontal mesh line to which each element 204 is coupled teaches a respective branch line) and an opposite free end (See e.g., FIGS. 2 & 3 elements 204).
Thus, it would have been obvious to one having ordinary skill in the art, having the art of Berman, DAVIS, and Klein before him, before the effective filing date of the claimed invention, to modify the combined invention of Berman and DAVIS to include each flexible hanging line having a first end connected with a respective branch line and an opposite free end, as taught in the analogous art of Klein.  One would have been motivated to make such a combination to achieve the predictable result of the free ends of the streamers utilized to entangle a propeller of a target UAV, as disclosed in Klein (See e.g., ¶ [0024]).
Regarding claim 24, Berman, as modified by DAVIS and Klein in the rejection of claim 23 hereinabove, further teaches wherein said flexible hanging lines have different lengths (Klein See e.g., ¶ [0033], “… each streamer may have at least one free end between 4 inches and 18 inches in length.”).

Response to Arguments
Applicant's arguments filed 04/08/2021 have been fully considered but they are moot due to new rejections necessitated by amendment.

Conclusion
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TERRI L FILOSI whose telephone number is (571)270-1988.  The Examiner can normally be reached on Monday-Friday 7:00 AM -3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Timothy D. Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/TERRI L FILOSI/Examiner, Art Unit 364407 May 2021

/Nicholas McFall/Primary Examiner, Art Unit 3644